Citation Nr: 0841327	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the hands.

2.  Entitlement to service connection for cold injury 
residuals of the feet.

3.  Entitlement to service connection for cold injury 
residuals of the forehead.

4.  Entitlement to service connection for cold injury 
residuals of both cheeks.

5.  Entitlement to service connection for cold injury 
residuals of the ears.

6.  Entitlement to service connection for cold injury 
residuals of the nose.

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Wichita, Kansas, which, in relevant part, denied 
service connection for tinnitus and cold injury residuals of 
the hands, feet, forehead, cheeks, ears and nose.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.

The veteran testified before the undersigned at a February 
2008 hearing at the RO.  A transcript has been associated 
with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.
REMAND

The veteran contends that he has cold injury residuals as a 
result of marching through a snow storm during basic training 
in November 1970.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The veteran has submitted a February 2008 statement from a VA 
physician that the veteran does have cold injury residuals as 
a result of his inservice exposure.  The opinion was not 
provided following review of the veteran's service treatment 
records and does not appear to have followed a cold injury 
protocol examination.  The veteran was not provided a VA 
examination pursuant to his claims.  The Board concludes that 
an examination is warranted pursuant to VA's duty to assist.  
See McLendon, supra.

Similarly, the tinnitus claim must be remanded.  The veteran 
has complained of tinnitus since his training in radio 
operation during service.  Tinnitus is not reflected in his 
service treatment records and the veteran does not bear a 
current diagnosis.  The veteran is competent to report 
ringing in the ears and noise exposure.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran's testimony 
characterized his initial tinnitus as "very intermittent" 
leading the Board to question whether his tinnitus has any 
relationship with his complained of noise exposure.  The 
Board concludes that an examination and opinion is warranted 
on this claim as well.  See McLendon, supra.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a cold injury 
protocol VA examination to determine (1) 
the diagnosis of any cold injury residuals 
which may be present, and (2) whether any 
such residual is as likely as not 
etiologically related to the inservice 
cold exposure in November 1970.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

2.  Schedule the veteran for an 
audiological VA examination to determine 
(1) the diagnosis of tinnitus, if present, 
and (2) whether the veteran's tinnitus is 
as likely as not etiologically related to 
the inservice noise exposure in radio 
operation training.  The entire claims 
folder and a copy of this REMAND must be 
made available to the physician.  All 
indicated studies should be conducted, and 
the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




